Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Park et al., U. S. Patent Publication No. 2010/0325199 and Evans et al., U. S. Patent Publication No. 2012/0079606) do not teach nor disclose in detail determining, by the electronic device, network performance available to the electronic device, determining whether the battery of the electronic device is charging and whether is it is being powered by battery or external power source; determining whether an upgrade of the locally stored digital asset should be performed based on the network performance; upgrading to high quality version of the digital assets and storing locally the high quality version of the digital asset. Park and Evans respectively only teach system for comparing the list of files stored in the local device storage vs the list of files in the cloud storage and accordingly upgrade the locally stored files based on the information from the cloud and system for automatically proving high quality upgrades to clients upon the availability of new version. Thus, the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

2. 	Claims 1-2 and 4-21 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444